 OAO 435            Case      2:18-cr-00422-SMB
                                    Administrative Office of Document          1305 Filed 09/13/21 Page
                                                             the United States Courts                    1 of 1USE ONLY
                                                                                                    FOR COURT
 AZ Form (Rev. 10/2018)                                                                                             DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                 3. DATE
           Joy Bertrand                                                               6023745321                              09/13/21
4. FIRM NAME
                Joy Bertrand, Esq., LLC
5. MAILING ADDRESS                                                                  6. CITY                         7. STATE         8. ZIP CODE
                        PO Box 2734                                                           Scottsdale              AZ                 85252
9. CASE NUMBER                          10. JUDGE                                                       DATES OF PROCEEDINGS
    18CR422                                            Brnovich                     11. 09/10/21                  12. 09/13/21
13. CASE NAME                                                                                          LOCATION OF PROCEEDINGS
    US v. Lacey, et al.                                                             14. Phoenix                   15. STATE AZ
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             ✔
                                                                                    9   CRIMINAL JUSTICE ACT           BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9   IN FORMA PAUPERIS              OTHER

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested )

                PORTIONS                                    DATE(S)                            PORTION(S)                         DATE(S)
    9VOIR DIRE                                                                       ✔9TESTIMONY (
    9OPENING STATEMENT (Plaintiff)                                                  Jessica and Nacole Svengard          9/10/21
    9OPENING STATEMENT (Defendant)                                                     Sharon Cooper, M.D.              09/10/21
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING (transcript request from CJA counsel, p
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                                9OTHER (         )

    9SENTENCING
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST             # OF             DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                        ADDITIONAL                                                  ESTIMATED COSTS
                                                   COPY                                  ( heck all that apply )
                     copy to ordering party)                        COPIES
     30 DAYS                   9                       9                                 PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       9                             ✔
     3
                               9                       9
      DAILY                    ✔
                               9                       9
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     joyous@mailbg.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                     NOTE: IF ORDERING                                             ,
19. SIGNATURE s/Joy      Bertrand                                                    THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   09/13/21
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                        PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY            ORDER RECEIPT     ORDER COPY
